        Case 7:21-cv-03346-KMK-JCM Document 7 Filed 04/27/21 Page 1 of 2



UNITED STATES DISTRJCT COURT
SOUTHERN DISTRJCT OF NEW YORK
-----------------------------------------------------------------X
Michelle H. Farris,
                                            Plaintiff,
                                                                              ORDER
                      -against-
                                                                              21   CV   3346 (KMK)

Commissioner of Social Security,

                                            Defendant.
-----------------------------------------------------------------X
       By Order dated April 25, 2021 , the Court referred this case to Magistrate Judge for a
Report and Recommendation.

        To conserve resources, to promote judicial efficiency, and in an effort to achieve a faster
disposition of this matter, it is hereby ORDERED that the parties must discuss whether they are
willing to consent, under 28 U.S.C. Section 636 ( c ), to conducting all further proceedings
before the assigned Magistrate Judge.

        If both parties consent to proceed before the Magistrate Judge, counsel for the defendant
must, by no later than May 21, 2021, file a letter with the Court, with an attached fully executed
Notice, Consent, and Reference of a Civil Action to a Magistrate Judge form, the blank form for
which is attached to this Order (and also available at http://nysd.uscourts.gov/file/forms/consent-
to-proceed-before-us-magistrate-judge). If the Court approves that form, all further proceedings
will then be conducted before the assigned Magistrate Judge rather than before me. An
information sheet on proceedings before magistrate judges is also attached to this Order. Any
appeal would be taken directly to the United States Court of Appeals for the Second Circuit.

       If either party does not consent to conducting all further proceedings before the assigned
Magistrate Judge, defendant's counsel shall file a letter by no later than May 25, 2021 advising
the Court that the parties do not consent, but without disclosing the identity of the party or parties
who do not consent. The parties are free to withhold consent without negative consequences.

Dated: April 25, 2021
       White Plains, New York
                     Case 7:21-cv-03346-KMK-JCM Document 7 Filed 04/27/21 Page 2 of 2
AO 8~,IBev. 02117) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                           Southern District of New York

                                                                               )
                                Plaintiff                                      )

  ~~ :~                                       jf;:c1cJl                        )     Civil Action No.
                                                                               )
                                                                               )



           NOTICE, CONSENT, AND REFERENCE OF A CML ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge 's authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of fmaljudgment, and all post-trial proceedings.


        Printed names ofparties and attorneys                                Signatures ofparties or attorneys                  Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a fmaljudgment in accordance with 28 U.S .C. § 636(c) and Fed. R. Civ. P. 73 .



Date:
                                                                                                  District Judge 's signature



                                                                                                    Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction bi' a United States
          magistrate judge. Do not return this form to a judge.
